Exhibit 99.1 News Release FOR IMMEDIATE RELEASE OCTOBER 20, 2010 CHESAPEAKE ENERGY CORPORATION ANNOUNCES REVISED SCHEDULE FOR RELEASE OF 2 OKLAHOMA CITY, OKLAHOMA, OCTOBER 20, 2010 – Chesapeake Energy Corporation (NYSE:CHK) today announced a revised schedule for the release of its 2010 third quarter financial and operational results.Previously, the company had scheduled to release its 2010 third quarter operational update after the close of trading on the New York Stock Exchange on Tuesday, November 2, 2010.The operational update will now be combined with the release of the company’s 2010 third quarter financial results scheduled for release after the close of trading on the New York Stock Exchange on Wednesday, November 3, 2010. The company has also scheduled a conference call to discuss the financial and operational results for Thursday, November 4, 2010 at 9:00 a.m. EDT.The telephone number to access the conference call is 913-981-5510 or toll-free 888-215-7015.The passcode for the call is 5815149.We encourage those who would like to participate in the call to place calls between 8:50 and 9:00 a.m. EDT. For those unable to participate in the conference call, a replay will be available for audio playback at 1:00 p.m. EDT on Thursday, November 4, 2010 and will run through midnight Thursday, November 18, 2010.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 5815149. The conference call will also be webcast live on Chesapeake’s website at www.chk.com in the “Events” subsection of the “Investors” section of our website.The webcast of the conference call will be available on Chesapeake’s website for one year. Chesapeake Energy Corporation is the second-largest producer of natural gas and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Fayetteville, Haynesville, Marcellus and Bossier natural gas shale plays and in the Eagle Ford, Granite Wash and various other unconventional liquids plays.The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets.Further information is available at www.chk.com. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
